Title: Thomas Jefferson to André Thoüin, 14 December 1813
From: Jefferson, Thomas
To: Thoüin, André


           Monticello Dec. 14. 1813.
          The perils of the ocean, my good and antient friend, are such that I almost despair of getting a letter to you. yet I cannot permit myself longer to withold the acknolegement of the reciept of your letters of Mar. 2. and Dec. 7. 11. and Mar. 15. 13. the boxes of seeds which you were so kind as to forward to me in 1810. 1811. came safely to hand, and were committed to our best seedsmen, in order that they might be preserved and distributed so as to become general. the box announced in yours of March 15. 13. has, I presume, been captured on the high seas; as I have never heard of it’s arrival in any port. I thank you for the pamphlet sent me with the letter by M. Correa, as well as for having made me acquainted with that most excellent character. he favored me with a visit at Monticello, which gave me opportunities of judging of his great science, worth and amability. when he left me he
			 meant to leave our continent immediately for Portugal. but I learn that he changed his mind afterwards and winters in Philadelphia.I learn with pleasure the success of several new cultures with you, and that you will by example teach us how to do without some of the
			 tropical productions. the bette-rave, I am told, is likely really to furnish sugar at such a price as to rivalize that of the Cane. if you have any printed recipes of the process of manipulation, and could send me one, naming
			 also the best species of beet, you would add a valuable item to the repeated services you have rendered us by a communication of the useful plants.
			 if
			 ever we should get the sea open again, I shall take great pleasure in repaying some of your kindnesses by sending you a collection of the seeds & new plants which
			 were brought to us by Lewis & Clark from the other side of our Continent. they have been well taken care of by Mr McMahon, seedsman and botanist at Philadelphia from which port they can be readily shipped. at present we are blockaded by our enemies; as we
			 were indeed for many years while they called themselves our friends. I know not therefore how
			 the present letter is to get to you: but should it be so fortunate, let it be the bearer to you of sincere assurances of my great friendship and respect.
          Th:
            Jefferson
        